



Exhibit 10.1


Form of Relocation Repayment Agreement
PLAN A RELOCATION REPAYMENT AGREEMENT


By accepting financial assistance from Fannie Mae to relocate my family and
residence to the destination office location area, (“Relocation Benefits”), I
affirm that it is my Intention to remain with Fannie Mae for a reasonable period
as provided below. Accordingly, I acknowledge and agree that payment of
Relocation Benefits by Fannie Mae to me (or to others on my behalf) are
conditioned upon my continued employment with Fannie Mae for a minimum of
eighteen months (18) from my Start Date or the effective date of my transfer to
destination office location whichever is later.
I understand in the event that I voluntarily terminate my employment or am
involuntarily terminated for misconduct within this eighteen (18) month period,
I hereby promise to reimburse Fannie Mae within 30 days after my employment
terminates for the Relocation Benefits distributed to me or on my behalf
according to the following schedule:
•
If my employment terminates based on one of the aforementioned reasons anytime
within the first twelve months from my Start Date or Transfer Effective Date, I
promise to reimburse Fannie Mae 100% of the Relocation Benefits paid to me (or
on my behalf).


•
If my employment terminates based on one of the aforementioned reasons from the
thirteenth month through the eighteenth month from my Start Date or Transfer
Effective Date, I promise to repay Fannie Mae for 50% of the Relocation Benefits
paid to me (or on my behalf).

I understand and agree that all relocation benefits extended to me by Fannie Mae
are gratuitous; and neither the extension of Relocation Benefits nor this
agreement shall be construed to obligate Fannie Mae to retain me in its employ
for any specified period of time. Fannie Mae, at any time, may terminate the
employment relationship with or without cause and with or without notice.


EMPLOYEE NAME (Please Print):                     




SIGNATURE:                                 




DATE OF SIGNATURE:                             




START or TRANSFER DATE:                         




RELOCATION DATE:                             


